DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant filed an After Final amendment response on 10/19/2021 has been entered and made of record. This application contains 17 pending claims.  Claim(s) 2, 4-7, 10-12, 14-15 and 18 have been amended. Claim(s) 1, 9 and 13 have been canceled. 

Allowable Subject Matter

Claim(s) 2-8, 10-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 2, 8, 14, 18 have been amended to incorporate indicated allowable subject matter and to overcome the rejection(s) in the previous Office Action.
Regarding claim(s) 2, 8, 14 and 18, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of An comprising: “the splitter circuit is configured to receive an input signal having a plurality of consecutive data edges with a first data rate at the input and to generate N split signals at the respective outputs, each of the N split signals having a data rate that is less than the first data rate; and
a delay circuit that comprises N adjustable delay paths, each delay path configured to receive a respective split signal and generate a delayed split signal, the delay circuit configured to generate a delayed signal based on the N delayed split signals, wherein the delayed signal comprises the plurality of consecutive data edges of the input signal with a delay” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 3-7, 10-13, 15-17 and 19-20 depend from independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868